DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT


               STEPHEN ALLEN and MEGAN E. ALLEN,
                          Appellants,

                                     v.

   CITIGROUP MORTGAGE LOAN TRUST INC., MORTGAGE PASS-
 THROUGH CERTIFICATES, SERIES 2007-10, U.S. BANK NATIONAL
                 ASSOCIATION, as Trustee,
                        Appellee.

                               No. 4D17-1962

                          [September 28, 2017]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No. 20-
2017-CA-002979-XXXXMB-AW.

   Peter J. Snyder of Peter J. Snyder, P.A., Boca Raton, for appellants.

  Susan J. Silverman, Sarasota, and Gary I. Gassel of Law Office of Gary
Gassel, P.A., Sarasota, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.